                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 BRADLEY JOSEPH KING,                               )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )       No. 2:14-CV-00317-JRG-CLC
                                                    )
 NANCY A. BERRYHILL, Acting Commissioner            )
 of Social Security,                                )
                                                    )
               Defendant.                           )

                                 ORDER AND JUDGMENT

       This matter is before the Court on United States Magistrate Judge Clifton L. Corker’s

Report and Recommendation [Doc. 28]. Magistrate Judge Corker recommends the Court grant

Plaintiff’s Motion for an Award of Attorney Fee under 42 U.S.C. § 406(b). [Doc. 26]. None of the

parties has timely objected to the Report and Recommendation. See 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b).

       After carefully reviewing the record, the Court agrees with Magistrate Judge Corker’s

recommendation. The Court therefore ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). For the reasons in the

Report and Recommendation, which the Court adopts and incorporates into this Order, Plaintiff’s

motion for attorney’s fees [Doc. 26] is GRANTED. It is therefore ORDERED that Plaintiff’s

counsel recover from Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, the

amount of $6,425.50 in attorney’s fees, with the requirement that Plaintiff’s counsel must remit

to Plaintiff the amount of $2,400 in attorney’s fees previously received from Defendant. See

[Order, Doc. 25].
     So ordered.

     ENTER:


                                s/J. RONNIE GREER
                           UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT:


    s/ John L. Medearis
    District Court Clerk




                           2
